DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 07/01/2020. Claims 1- 21 have been examined. 


Claim Objections
Claims 1, 3, 6,8,11,15,19,20 are objected to because of the following informalities:
With regards to claims 1, 3, 6,8,11,15,19,20, the claims recite “information related the event”.  The examiner suggests amending the claim to recite “information related to the event”. 
With regards to claims 11, 15, the claims recite “information related the generated event”.  The examiner suggests amending the claim to recite “information related to the generated event”. 
With regards to claim 15, the claim recites” the push serve”. The examiner suggests amending the claim to recite “the push server”.
  Appropriate correction is required.






Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 6-7, 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,12 of Patent No. US 10,721,090 in view of Tewari.
Claims 3,5,8,10,21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,12 of Patent No. US 10, 721,090 in view of Tewari further in view of Cheong.
 Claims 4, 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 10, 721,090 in view of Tewari further in view of Wei.
Claims 11, 13-15, 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-8 of Patent No. US 10, 721,090 

Claims 12, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 of Patent No. US 10, 721,090 in view of Wei

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
 
Claims of Instant application
Claims of Patent No. US 10, 721,090 
Claims 1,6
 A method /apparatus of receiving an event notification message of a home device by a mobile terminal in a home network system, the method comprising:
the apparatus comprising: a communication module; and a controller configured to:
 transmitting, to a push server, an event that a notification is requested among events in the home device;
 receiving a push message from the push server based on generation of the event on the home device; 
executing an application of the mobile terminal based on the receiving the push message; and 
receiving information related the event from the home device when an application of the mobile terminal is executed, wherein the application is used for receiving information related the event including an event notification message.

Claim 1
A method of receiving an event notification message of a home device by a mobile terminal in a home network system, the method comprising: 
receiving, by the mobile terminal, a push message including resource information of the home device from a push server, the resource information indicating on which home device an event is generated, while an application for controlling the home device is not executed on the mobile terminal; in response to receiving the push message, executing, by the mobile terminal, the application for controlling the home device; and 

receiving, by the mobile terminal, the event notification message directly transmitted from the home device using the application for controlling the home device, the event notification message indicating status information of the home device not included in the push message in response to receiving the push message for an actual occurrence of the event and execution of the application for controlling the home device.

Claims 2,7 
wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when the application of the mobile terminal is not executed.
Claim 1
receiving, by the mobile terminal, a push message including resource information of the home device from a push server, the resource information indicating on which home device an event is generated, while an application for controlling the home device is not executed on the mobile terminal;
Claims 3,8
3. The method of claim 1, further comprising displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed.
Claim 2
The method of claim 1, further comprising displaying an icon which is controlled based on the resource information of the home device, in which the event is generated.
Claims 4,9
wherein the event notification message is received from the home device having identified the execution of the application of the mobile terminal.
Claim 1
receiving, by the mobile terminal, the event notification message directly transmitted from the home device using the application for controlling the home device
Claims 5,10
wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.
Claim 1
the event notification message indicating status information of the home device not included in the push message 

Claim 11,15
A method/apparatus transmitting an event notification message of a home device by the home device in a home network system, the method comprising:
the apparatus comprising: a communication module; and a controller configured to
 detecting an event; transmitting an event message including resource information of a generated event, to a push server, when an application of a mobile terminal is not executed; checking whether the application of the mobile terminal is executed, when the resource information of the generated event is provided to the mobile terminal by the push server such that the mobile terminal automatically executes the application; and 
transmitting information related the generated event to the mobile terminal when an application of the mobile terminal is executed, wherein the application of the mobile terminal is used for receiving the information related the event including an event notification message.
Claim 6
A method of transmitting an event notification message of a home device by the home device in a home network system, the method comprising: 
detecting, by the home device, an event;
 in response to detecting the event, transmitting, to a mobile terminal, a request for identifying whether an application for controlling the home device is executed on the mobile terminal or not; in response to receiving, from the mobile terminal, a first response indicating that the application for controlling the home device is not executed on the mobile terminal, transmitting, by the home device, an event message indicating that the event is generated on the home device to a push server; receiving, from the mobile terminal, a second response indicating that the application for controlling the home device is executed on the mobile terminal, wherein the application is executed on the mobile terminal after the mobile terminal receives a push message from the push server, and the push message comprises resource information indicating on which home device the event is generated; and in response to receiving the second response from the mobile terminal caused by an actual occurrence of the event, 
transmitting, by the home device, the event notification message directly indicating status information of the home device not included in the push message to the mobile terminal.
Claim 12,16
wherein the event notification message is transmitted to the mobile terminal by the home device having identified execution of an application of the mobile terminal.
Claim 6
transmitting, by the home device, the event notification message directly indicating status information of the home device not included in the push message to the mobile terminal.


Claims 13,17
wherein the resource information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device.


Claim 7
7. The method of claim 6, wherein the resource information of the home device, in which the event is generated, comprises a uniform resource identifier (URI) of the home device.
Claim 14,18
wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device.
Claim 8
. The method of claim 6, wherein the resource information of the home device, in which the event is generated, comprises an identifier indicating a type of the event of the home device.
Claims 19,20
 A method /apparatus of transmitting an event notification message by a push server in a home network system, the  apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to comprising:

 receiving, from a mobile terminal, an event that a notification is requested among events in a home device; receiving an event message including resource information of the event on the home device, from the home device; converting the event message into a push message including the resource information of the event; and transmitting the push message to the mobile terminal to cause the mobile terminal to execute an application, wherein the application of the mobile terminal is used for information related the event including an event notification message.

    12. A method of transmitting a notification message in a home network system, the method comprising: receiving, by a push server, an event message indicating that an event is generated on a home device from the home device; converting, by the push server, the event message into a push message, wherein the push message includes resource information indicating on which home device the event is generated; transmitting, by the push server, the push message to a mobile terminal; executing, by the mobile terminal, an application for controlling the home device in response to receiving the push message from the push server; and receiving, by the mobile terminal, an event notification message directly transmitted from the home device using the application for controlling the home device, the event notification message indicating status information of the home device not included in the push message in response to receiving, by the mobile terminal, the push message for an actual occurrence of the event and execution of the application for controlling the home device. 

Claim 21 
wherein the resource information is obtained by the apparatus, when the application of the mobile terminal is not executed, and wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.
Claim 12 
wherein the push message includes resource information indicating on which home device the event is generated; transmitting, by the push server, the push message to a mobile terminal; executing, by the mobile terminal, an application for controlling the home device in response to receiving the push message from the push server; and receiving, by the mobile terminal, an event notification message directly transmitted from the home device using the application for controlling the home device,

With regards to claim 1, 6:
Patent No. US 10,721,090 does not explicitly teach the apparatus comprising: a communication module; and a controller configured to: transmitting, to a push server, an event that a notification is requested among events in the home device. However, Tewari teaches the apparatus comprising: a communication module; and a controller configured to: transmitting, to a push server, an event that a notification is requested among events in the home device (¶ 0032); Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).
With regards to claims 3, 8:
Patent No. US 10,721,090 does not explicitly teach displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed.  However, Cheong further teaches displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed (¶ 0094; ¶ 0095; Fig.6). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Cheong. The motivation for doing so is to allow the system to control the home device from the application executed on the mobile device. (¶ 0094-0095 – Cheong). 
With regards to claims 4, 9:
Patent No. US 10,721,090 does not explicitly teach the home device having identified the execution of the application of the mobile terminal. However, Wei teaches an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 – ¶ 0076 - 0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.
With regards to claim 5, 10:
Patent No. US 10,721,090 does not explicitly teach wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes the at least part of information included in the push message. However, Cheong teaches  wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶  0094;¶  0043;¶  0081;¶  095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Cheong.  The motivation for doing so is to allow the system to provide the user with information necessary for the notification. 

With regards to claims 12, 16
Patent No. US 10,721,090 does not explicitly teach the home device having identified the execution of the application of the mobile terminal. However, Wei teaches an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 – ¶ 0076 - 0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.



With regards to claim 19:
Patent No. US 10,721,090 does not explicitly teach the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: receiving, from a mobile terminal, an event that a notification is requested among events in a home device. However, Tewari teaches the apparatus comprising: a receiver; a transmitter; and a controller, wherein the controller is configured to: receiving, from a mobile terminal, an event that a notification is requested among events in a home device (¶ 0032); Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).
With regards to claim 21:
Patent No. US 10,721,090 does not explicitly teach wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message. However, Cheong teaches  wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶  0094;¶  0043;¶  0081;¶  095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. US 10,721,090 to include the teachings of 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
The claims 6-10, 15-18 do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding claims 6, 15, Applicant is seeking to patent an apparatus comprising a communication module and a controller. The examiner checked the specification. 
The specification does not limit the controller and communication module to a hardware. The controller and communication module as known in the art can cover software embodiment “see Weaver el al Publication No. US 2005/0108329 A1 – ¶ 0062; See Hufsteller– Publication No. 2016/0191624 – ¶ 0033.  
Therefore, the claimed controller and communication module may be interpreted as software.  








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 3, 8, the claims recite “can be...” It is unclear if the limitation is required because the language used“ can be” suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The MPEP interprets claim limitations that contain "if, may, might, can, when and could" statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted (See MPEP- Section 2111.04).

With regards to claim 4, the claim recites “ the event notification message” It is unclear what the event notification message is referring to because Claim 1 which claim 4 depend on  recites “ an event notification message”  in the preamble and “a event notification message” in the body of the claim. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 

With regards to claim 9, 10 the claim recites “the event notification message” It is unclear what the event notification message is referring to because claim 6 which claims 9, 10 depend on recites “an event notification message” in the preamble and “an event notification message” in the body of the claim. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 
With regards to claim 12 the claim recites “the event notification message” It is unclear what the event notification message is referring to. Claim 11 which claim 12 depend on recites “an event notification message” in the preamble and “an event notification message” in the body of the claim. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 
With regards to claim 16 the claim recites “the event notification message” It is unclear what the event notification message is referring to. Claim 15 which claim 16 depend on recites “an event notification message” in the preamble and “an event notification message” in the body of the claim. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 
With regards to claim 21 the claim recites “the event notification message” It is unclear what the event notification message is referring to. Claim 20 which claim 21 depend on recites 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. Publication No. US 2014/0081433 A1 (Cheong hereinafter) in view of Tewari et al. Publication No. US 2012/0290740 A1 (Tewari hereinafter) 

Regarding claim 1,

Cheong teaches a method of receiving an event notification message of a home device by a mobile terminal in a home network system (¶ 0094), the method comprising (Abstract, Fig.1 &3) the method comprising: 

receiving a push message from the push server based on generation of the event on the home device; executing an application of the mobile terminal based on the receiving the push message (¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status 

 receiving information related the event from the home device when an application of the mobile terminal is executed, wherein the application is used for receiving information related the event including an event notification message (¶  0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

However, Cheong does not explicitly teach 

transmitting, to a push server, an event that a notification is requested among events in a device 

Tewari teaches 

transmitting, to a push server, an event that a notification is requested among events in a device (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding request to the push notification gateway, requesting that the push notification gateway forward notifications from the server to the mobile device);




Regarding claim 2

Cheong further teaches

wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when the application of the mobile terminal is not executed (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device   ¶ - 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶ 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).


Regarding claim 3

Cheong further teaches 

 displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed (¶ 0094 - The terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400 - See ¶ 095;Fig.6 - As shown in FIG. 6, in a case where the terminal device 400 has received a push message which reads 'Error has occurred' indicating occurrence of an error at the home appliance, buttons such as 'OK', 'Message Viewing' and 'App Execution' may be additionally displayed on the display screen of the terminal device 400, together with the push message).


Regarding claim 5

Cheong further teaches
  

wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶ 0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140 - ¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶  0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – ¶  0095 - if a user presses the 'App Execution' button, the terminal device 400 executes an application program so that the system for managing home appliances can manage a corresponding home appliance – Note: the information included in the event notification such as Home appliance information and the event notification  message includes  home device information and result of the command is not in the push message);


Regarding claim 6

Cheong teaches an apparatus for receiving an event notification message of a home device by a mobile terminal in a home network system, the apparatus comprising: 

receive a push message including resource information on the home device, in which the event is generated, from a push server which obtained the resource information from the home device, when an application of the mobile terminal is not executed, execute an application of the mobile terminal based on receiving the push message (¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶ 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – ¶ 0095 - if a user presses the 'App Execution' button, the terminal device 400 executes an application program so that the system for managing home appliances can manage a corresponding home appliance), and

 receive information related the event from the home device when the application of the mobile terminal is executed, wherein the application is used for receiving information related the event including an event notification message (¶ 0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - ¶ 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

However, Cheong does not explicitly teach 

a communication module; and a controller configured to: transmit, via the communication module, to a push server, an event that a notification is requested among events in a device 

Tewari teaches 

a communication module; and a controller configured to: transmit, via the communication module, to a push server, an event that a notification is requested among events in a device (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).

Regarding claim 7

Cheong further teaches

wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when the application of the mobile terminal is not executed (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device   ¶ - 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶ 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).


Regarding claim 8

Cheong further teaches 

 displaying an icon which can be controlled based on the information related the event from the home device, when the application of the mobile terminal is executed (¶ 0094 - The terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal 






Regarding claim 10

Cheong further teaches
  

wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶ 0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and a management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140 - ¶ 0081 – The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance – ¶  0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – ¶  0095 - if a user presses the 'App Execution' button, the terminal device 400 executes an application program so that the system for managing home appliances can manage a corresponding home appliance – Note: the information included in the event notification such as Home appliance information and the event notification  message includes  home device information and result of the command is not in the push message);

Regarding claim 19

Cheong teaches a method of transmitting an event notification message by a push server in a home network system, the method comprising: 

receiving an event message including resource information of the event on the home device, from the home device (¶ 015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device -  ¶  0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on the terminal device, the push server configured to transmit the push message to the terminal device);; 

converting the event message into a push message including the resource information of the event; and  transmitting the push message to the mobile terminal to cause the mobile terminal to execute an application, wherein the application of the mobile terminal is used for information related the event including an event notification message ((¶  0079 – to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - 1 0086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – Note; the event message is converted to a push message when the message is transmitted to the terminal device).  

However, Cheong does not explicitly teach 

receiving, from a mobile terminal, an event that a notification is requested among events in a home device;

Tewari teaches 

receiving, from a mobile terminal, an event that a notification is requested among events in a home device (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).
Regarding claim 20

Cheong teaches an apparatus for transmitting an event notification message by a push server in a home network system, the apparatus comprising 

receive, through the receiver, an event message including resource information based on generation of the event on the home device, from the home device (¶  0015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device -  ¶  0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on the terminal device, the push server configured to transmit the push message to the terminal device);; 

convert the event message into a push message including the resource information of the event, and transmit, through the transmitter, the push message to a mobile terminal to cause the mobile terminal to execute an application, and wherein the application of the mobile terminal is used for information related the event including an event notification message ((¶  0079 – to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - ¶ 086 - After receiving the push message, the terminal device 400 may execute the application program and transmit a management command – Note; the event message is converted to a push message when the message is transmitted to the terminal device).  



a receiver; a transmitter; and a controller, wherein the controller is configured to: receive, through the receiver, an event that a notification is requested among events in a device;

Tewari teaches 

a receiver; a transmitter; and a controller, wherein the controller is configured to: receive, through the receiver, an event that a notification is requested among events in a device, (¶ 0032 - the mobile device can be registered with a push notification gateway. For example, the mobile device can communicate with the push notification gateway, such as over a cellular or wireless connection to register itself (e.g. and/or one or more applications resident on the mobile device) with the push notification gateway for receiving notifications (e.g., from one or more servers). In one embodiment, registering the mobile device with the push notification gateway may be performed by sending a notification forwarding request to the push notification gateway, requesting that the push notification gateway forward notifications from the server to the mobile device);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Tewari. The motivation for doing so is to allow the system to register the device to the push server in order receive notification events from other server (¶ 0032 - Tewari).
Regarding claim 21

Cheong further teaches

wherein the resource information is obtained by the apparatus, when the application of the mobile terminal is not executed, and wherein the push message includes at least part of information included in the event notification message, and wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message (¶0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management 

Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Tewari further in view of Wei et al. Publication No. WO 2015/010645 A1 (Wei hereinafter) 

Regarding claim 4

Cheong further teaches wherein the event notification message is received from the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 - ¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated -



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Regarding claim 9

Cheong further teaches wherein the event notification message is received from the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

an event notification message is received from the home device having identified the execution of the application of the mobile terminal (Fig.3 - ¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated -
¶ 0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information –when 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Claims 11, 12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Wei 
Regarding claim 11

Cheong teaches a method transmitting an event notification message of a home device by the home device in a home network system, the method comprising: 

detecting an event; transmitting an event message including resource information of a generated event, to a push server, when an application of a mobile terminal is not executed (¶ 0015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device – ¶   0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on the terminal device, the push server configured to transmit the push message to the terminal device);; 


the application of the mobile terminal is executed, when the resource information of the generated event is provided to the mobile terminal by the push server such that the mobile terminal automatically executes the application (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - ¶ 0086 – After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).; and 


transmitting information related the generated event to the mobile terminal when an application of the mobile terminal is executed, wherein the application of the mobile terminal is used for receiving the information related the event including an event notification message (¶   0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - 1 0043 - The home appliance
100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and  management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

Cheong teaches executing an application for controlling the home device (¶ 0079; ¶ 0081). However, Cheong does not explicitly teach checking whether the application of the mobile terminal is executed
Wei teaches 

checking whether the application of the mobile terminal is executed ((Fig.3 ¶   0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated - ¶ 0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Regarding claim 12

Cheong further teaches wherein the event notification message is transmitted to the mobile terminal by the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

a home device having identified the execution of the application of the mobile terminal (Fig.3 -¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the application is activated -¶ 0077 -The detecting module 104 may continue detecting whether the application is activated when the application is in the inactive state. When detecting that the application is activated, the detecting module 104 also 10 receives registration information sent from the application, and updates the status records of the push notification switch of the application based on the registration information –when the detecting module 104 detects that the application is activated, transmit the temporally stored message to the application on the terminal 3. The transmitting module 105 transmits the temporally stored message to the application on the terminal through the persistent connections with the application)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.
Regarding claim 14

Cheong further teaches
wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device (¶ 0082 - The specific status information is at least one of START, END and ERROR of a process of the home appliance 100. The home appliance 100 is at least one of a washing machine, a refrigerator, a cooker, an air conditioner and a cleaner. In case of a washing machine, a notification of 'TERMINATION OF PROCESS' may be performed using a push message after a process such as a washing process, a rinsing process and a dehydration process has ended. Alternatively, a notification of' ERROR' may be performed with respect to an error occurring during a process, using a push message. In case of a cooker, a push message may be generated using specific status information such as a notification of 'FOOD TURNING', a notification of 'COMPLETION OF COURSE' and a notification of 'ERROR).  

Regarding claim 15

Cheong teaches an apparatus for transmitting an event notification message of a home device by the home device in a home network system, the apparatus comprising:
a communication module; and a controller configured to: detecting an event; transmitting an event message including resource information of a generated event, to a push server, when an application of a mobile terminal is not executed (¶  0015- and an appliance management device configured to generate a push message corresponding to preset status information among the status information, configured to transmit the push message to the terminal device – ¶   0014 - The system for managing home appliances may further comprise a push server provided with the registration information and terminal information on ; 


the application of the mobile terminal is executed, when the resource information of the generated event is provided to the mobile terminal by the push server such that the mobile terminal automatically executes the application (¶ 0079 - to generate a push message corresponding to specific status information among the status information, and to transmit the push message to an external terminal device. – ¶ 0081 - The management portal generates a push message. A push message corresponding to the specific status information, in a patterned manner. The specific status information is at least one of START, END and ERROR of a process of the home appliance - ¶ 0086 – After receiving the push message, the terminal device 400 may execute the application program and transmit a management command).; and 


transmit information related the generated event to the mobile terminal when an application of the mobile terminal is executed, wherein the application of the mobile terminal is used for receiving the information related the event including an event notification message (¶   0094 - terminal device 400 may execute an application program and transmit a management command after receiving the push message. The application program may be an application (app) installed in the terminal device 400, and may be implemented as an icon on a display screen of the terminal device 400. Upon execution of an application program, the terminal device 400 may transmit a management command (e.g., subsequent command according to content of the push message) to the appliance management server 200, and may receive an execution result on the management command - ¶ 0043 - The home appliance 100 performs its own function, e.g., a washing function, a cooking function, a cleaning function or a storage function, according to a control command and  management command inputted through the input unit 110. The controller 130 may control a hardware of the home appliance 100 using a pre-stored application program, under control of a command input through the input unit 110. Then, the controller 130 may display a result thereof to the output unit 140).  

Cheong teaches executing an application for controlling the home device (¶ 0079; ¶ 0081). However, Cheong does not explicitly teach check whether the application of the mobile terminal is executed
Wei teaches 

Check whether the application of the mobile terminal is executed ((Fig.3 ¶ 0076 -the detecting module 104 is configured to detect whether the application is 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

 Regarding claim 16


Cheong further teaches wherein the event notification message is transmitted to the mobile terminal by the home device (¶ 0094; ¶ 0043). However, Cheong does not explicitly teach that the home device having identified the execution of the application of the mobile 

Wei teaches 

the home device having identified the execution of the application of the mobile terminal (Fig.3 - , ¶ 0076 -the detecting module 104 is configured to detect whether the application is activated. Specifically, the detecting module 104 may detect whether the persistent connection is established with the application. If the persistent connection is established with the application, it is determined that the 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Wei. The motivation for doing so is to allow the system to determine whether application is active or not in order to determine whether to send the message to the terminal.

Regarding claim 18

Cheong further teaches
wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device (¶ 0082 - The specific status information is at least one of START, END and ERROR of a process of the home appliance 100. The home appliance 100 is at least one of a washing machine, a refrigerator, a cooker, an air conditioner and a cleaner. In case of a washing machine, a notification of 'TERMINATION OF PROCESS' may be performed using a push message after a process such as a washing process, a rinsing process and a dehydration process has ended. Alternatively, a notification of' ERROR' may be performed with respect to an error occurring during a process, using a push message. In case of a cooker, a push message may be generated using specific status information such as a notification of 'FOOD TURNING', a notification of 'COMPLETION OF COURSE' and a notification of 'ERROR).  










Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Wei further in view of Hayes et al. Publication No. US 2005/0159823 A1 (Hayes hereinafter) 

Regarding claim 13

Cheong further teaches wherein the resource information on the home device in which the event is generated including the identifier of the home device (¶ 0015; ¶ 0082). However, Cheong does not explicitly teach that the information includes URI of the home device. 
Hayes teaches 
an information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device (¶ 0026 – thus broadcasting capabilities (and thus available features) of the device to any control server with access to the associated device library. One example appliance address (URI) may be "http:l/123.456.789.0/wxyz," where "123.456.789.0" is the main appliance address, and "wxyz" in the reference number corresponding to an IR command code set for that particular appliance)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Hayes. The motivation for doing so is to allow the system to identify the appliance (10026 - Hayes).

Regarding claim 17


wherein the resource information on the home device in which the event is generated including the identifier of the home device (¶ 0015; ¶ 0082). However, Cheong does not explicitly teach that the information includes URI of the home device. 
Hayes teaches 
an information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device (¶ 0026 – thus broadcasting capabilities (and thus available features) of the device to any control server with access to the associated device library. One example appliance address (URI) may be "http:l/123.456.789.0/wxyz," where "123.456.789.0" is the main appliance address, and "wxyz" in the reference number corresponding to an IR command code set for that particular appliance)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheong to include the teachings of Hayes. The motivation for doing so is to allow the system to identify the appliance (10026 - Hayes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES NAJI/Primary Examiner, Art Unit 2445